Citation Nr: 0523447	
Decision Date: 08/25/05    Archive Date: 09/09/05

DOCKET NO.  00-12 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE

Entitlement to a rating in excess of 10 percent for burn 
scars.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1941 to September 1945.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from an April 
2000 decision of the Louisville Department of Veterans 
Affairs (VA) Regional Office (RO), which denied a rating in 
excess of 10 percent for service-connected burn scars, a 
rating in excess of 10 percent for tinnitus, a compensable 
rating for bilateral hearing loss, and entitlement to 
individual unemployability.  Also on appeal is a July 2000 
rating decision which denied service connection for diabetes 
mellitus, bilateral cataracts, gastroesophageal reflux 
disease (GERD), and peptic ulcers, each claimed as secondary 
to the service-connected burn scars.  In his notice of 
disagreement with the April 2000 decision, the veteran 
expressly limited his appeal of that particular decision to 
the issue of entitlement to a increased rating for burn 
scars.  In June 2000, the veteran requested a Travel Board 
hearing at the RO.  He canceled the request in February 2001.  
This case was before the Board in October 2003, when the 
Board denied service connection for diabetes mellitus, 
bilateral cataracts, GERD, and peptic ulcers; and remanded 
the issue of an increased rating for burn scars to the RO for 
additional development and due process considerations.  In 
August 2005, the Board granted the veteran's motion to 
advance his appeal on the Board's docket.  


FINDINGS OF FACT

The veteran's left leg and right leg burn scars are each 
reasonably shown to be tender and itchy, and they cause 
impairment essentially equivalent to tenderness and/or pain; 
the burn scars on the veteran's abdomen and arms are not 
shown by competent medical evidence to involve an exposed 
surface or an extensive area, and are not shown to be poorly 
nourished, unstable, deep, or producing limited motion or 
other function.




CONCLUSION OF LAW

A 20 percent combined rating is warranted for the veteran's 
service-connected burn scars (based on a formulation of 10 
percent for a left leg scar and 10 percent for a right leg 
scar). 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.7, 4.118; Diagnostic Codes (Codes) 7802, 7803, 7804, 7805 
(in effect prior to and since Aug. 30, 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the VCAA (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107) became law.  Regulations 
implementing the VCAA are at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and implementing regulations apply 
in the instant case, and the requirements therein appear met.  

The veteran was provided VCAA notice in May 2001 and March 
2004 correspondence from the RO, and in a supplemental 
statement of the case (SSOC) issued in May 2005.  Although he 
was provided the appropriate and adequate notice/information 
subsequent to the RO decision appealed (incidentally, notice 
of the VCAA was not possible prior to enactment of the 
legislation), he is not prejudiced by any notice timing 
defect.  He was notified (in the April 2000 decision, in a 
May 2000 statement of the case (SOC), in the May 2001 and 
March 2004 correspondence, and in SSOCs issued in July 2002 
and May 2005) of everything required, and has had ample 
opportunity to respond or supplement the record.  
Specifically, the May 2001 and March 2004 correspondence, and 
the May 2005 SSOC, informed him of the allocation of 
responsibility of the parties to identify and obtain 
additional evidence in order to substantiate his claim.  The 
case was reviewed de novo subsequent to the notice, and the 
veteran has had ample opportunity to respond.  Consequently, 
he is not prejudiced by any notice timing deficiency.  

Regarding content of notice, the April 2000 decision, the 
SOC, and the July 2002 and May 2005 SSOCs informed the 
veteran of what the evidence showed.  He was advised by the 
May 2001 and March 2004 correspondence, and the May 2005 
SSOC, that VA would make reasonable efforts to help him get 
pertinent evidence, but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  The SOC, the May 2001 and March 2004 
correspondence, and the May 2005 SSOC advised him of what the 
evidence must show to establish entitlement to an increased 
rating for the service-connected burn scars; and those 
documents advised the veteran of what information or evidence 
VA needed from him.  The RO asked him to submit, or provide 
releases for VA to obtain, any pertinent records.  He was 
expressly asked to tell VA "[i]f there is any other evidence 
or information that you think will support your claim."  
Everything submitted to date has been accepted for the record 
and considered.  

Regarding the duty to assist, the Board directed additional 
development in October 2003.  The development, to include a 
VA examination, has been completed and the additional 
evidence was considered by the RO.  A Decision Review Officer 
reviewed the claim de novo.  (See July 2002 SSOC).  VA has 
obtained all identified records that could be obtained.  
Evidentiary development is complete to the extent possible.  
VA's duties to notify and assist are met.  It is not 
prejudicial to the appellant for the Board to proceed with 
appellate review.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

Background

By an October 1945 decision, the RO granted service 
connection for asymptomatic burn scars on the legs and body, 
rated noncompensable.  In an October 1948 rating decision, 
the RO increased the rating for the burn scars to 10 percent.  
Service medical records indicate the veteran was wounded in 
action when an enemy plane crashed onto the deck of the ship 
on which he served.  A clinic record dated December 7, 1944, 
indicates that two days prior he sustained second degree 
burns on his face, left upper extremity, torso, right elbow, 
left leg and thigh, and right leg.  A service clinical record 
approximately one week later shows that the original 
diagnosis was changed to second degree burns on both legs, 
left thigh, abdomen, chest, and both arms.  The veteran's 
claim for a rating in excess of 10 percent for the service-
connected burn scars was received by VA in October 1999.
On VA examination in December 1999, the veteran stated that 
his skin was very thin.  He complained of mild discoloration 
on his lower extremities, of a "pinkened" area on the 
abdomen, and a "tanned" area on both of his forearms and 
elbows.  Objective examination revealed mild discoloration of 
the forearms and elbows, with the area around both elbows 
appearing darker and rougher.  There was a mild pinkened area 
across the lower abdomen.  On the back there was a 2 x 11/2 
area (whether measured under the metric or the U.S. system of 
measures is not indicated) that was white in color in the 
lower lumbar area.  There was also a tanned discoloration of 
the lower extremities.  There was an open area on the lateral 
right ankle, which was attributed to an accident a few weeks 
prior when the veteran hit the rim of a tire on the ankle.  
There was a reddened area on the medial aspect of the right 
lower leg, and cellulitis had developed in that area.  The 
examiner found no tenderness in the lower legs, and there was 
no adherence of any of the scars.  The texture of the skin 
was smooth.  There was a lumbar area that was white with a 
rough texture, and both elbows had a rough appearance and 
texture.  There was no ulceration or breakdown of the skin 
other than on the right lower leg (which, as noted, was 
attributed to striking the right leg with a tire rim).  There 
was no elevation or depression of any scarring, and no loss 
of underlying tissue in the scarred areas.  There was 
inflammation, cellulitis, and edema of the right lower leg 
and ankle.  The examiner found no disfigurement from the burn 
scars, and the scars caused no limitations of function.  The 
diagnoses were history of first and second degree burns to 
the face, arms, abdomen, back, and lower legs; and cellulitis 
of the right lower leg.  

On VA examination in February 2002, the veteran complained 
again of "thinning" of the skin, with itching in the areas 
of the scars, especially on the top of his hands and on the 
lower legs.  Examination of the abdomen revealed an area 
measuring 15 inches across at the belt line and extending up 
about 9 inches.  That area exhibited mild hypopigmentation, 
and at the top of the area there were a couple inches of mild 
hyperpigmentation.  The examiner reported that the scars in 
the abdomen area were "not cosmetically very noticeable."  
The veteran's back had areas of slightly red/brown 
discoloration, beginning approximately at the waist line and 
extending up on the right side, measuring 7 x 8 inches, and 
on the left side measuring 6 x 8 inches.  The skin on the 
back was flat and nontender, and was not disfiguring.  The 
skin on the veteran's abdomen was also flat and nontender.  
Both legs had atrophic skin that extended from ankle level up 
8 inches to the calf, and extended all the way around each 
leg.  There was no hair growth on that area.  At the right 
ankle, there was a 11/2 x 11/2 inch area laterally and a 11/2 x 21/4 
inch area medially that were mildly discolored and browner 
that the surrounding skin.  On the right hand, dorsum, there 
was atrophy of the skin and a mild brown discoloration 
measuring 4 x 3 inches and containing areas of eczema.  On 
the left hand, dorsum, there was an area of thinning, mild 
brown discoloration and eczema measuring 31/2 x 21/2 inches.  The 
area was nontender.  Both elbows had an area of 
hypopigmenation measuring  4 x 11/2 inches; the area was mildly 
thickened and nontender.  The examiner reported that none of 
the scar areas were tender.  The elbow areas were mildly 
thickened, and eczema was noted on the dorsum of each hand.  
The hand and the lower legs were atrophic and thin.  There 
were no open ulcers.  The diagnosis was extensive second 
degree burns with scars as described, and the examiner 
expressly noted that "most have healed well without 
significant cosmetic disfigurement."  Of record is a 
February 2002 report of VA diabetes examination, which is 
negative for clinical findings pertaining to the burn scars, 
although the report shows that the veteran complained of 
itching of the burn scars on his hands and legs.  

On VA examination in September 2004, the veteran complained 
of pain below the knee on the front of both legs, primarily 
when he touches the skin or bumps into something.  He 
reported similar symptoms on the backs of both arms.  He 
reported that the burn scars on the abdomen were not as 
uncomfortable as the lower leg scars.  Examination revealed 
that the skin on the right and left lower legs was atrophic 
and shiny.  There were various hypopigmented macular lesions 
on both legs, as well as erythematous macular lesions that 
appeared consistent with past burns.  The area involved 
extended from just below the knee on both legs down to the 
ankles.  The skin in the lower left leg below the knee was 
tender to light touch.  The examiner reported that the area 
involved on the legs represents 7% of total body surface area 
for each leg.  Examination of the arms showed similar skin 
findings, inasmuch as the skin is irregular atrophic and 
smooth.  This area of the forearms that were affected were 
the posterior aspect.  There were hyperpigmented lesions on 
both of the elbows that were approximately 5 centimeters in 
length and 4 centimeters in width.  The skin of the forearms 
was not tender to palpation.  The examiner found no specific 
scarring at the veteran's abdominal area.  The abdominal skin 
was not tender to palpation, but was atrophic.  There was no 
evidence of unstable scarring, ulceration, or skin breakdown.  
There was no elevation or depression of the areas of 
scarring.  The examiner reported that the scars on the legs 
and forearms were superficial, and without inflammation, 
edema, or keloid.  The skin of both legs and both forearms 
was inflexible, but the examiner noted that none of the scars 
caused limitation of motion.  The diagnosis was scarring 
secondary to second degree burns.  

Of record are numerous VA outpatient record and private 
medical reports documenting postservice medical treatment the 
veteran has received for numerous medical disorders.  That 
evidence contains some notations of the veteran's history of 
burn scars, but is essentially negative for specific clinical 
findings or treatment pertaining to the scars.  

Legal Criteria and Analysis

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

In a claim for an increased rating, the present level of 
disability is of primary concern; the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The veteran's service-connected skin disability has been 
rated under 38 C.F.R. 
§ 4.118, Code 7802.  VA's Schedule for Rating Disabilities 
has been revised with respect to the regulations pertaining 
to evaluations of disorders of the skin.  38 C.F.R. § 4.118 
was amended, effective August 30, 2002, and now includes new 
rating criteria for scars and other skin disorders.  Since 
this appeal was pending at the time the applicable regulation 
was amended, the veteran is entitled to consideration of the 
new criteria from their effective date.  See VAOPGCPREC 3-
2000 (2000).  The veteran was advised of the changes in the 
pertinent rating criteria in the SSOC issued in May 2005.  

Prior to August 30, 2002, Code 7802 (scars, burns, second 
degree) provided that a maximum 10 percent rating was 
warranted for scars over an area or areas approximation 1 
square foot.  Codes 7803 and 7804 provided a 10 percent 
evaluation for superficial scars that were poorly nourished, 
with repeated ulceration; or were tender and painful on 
objective demonstration.  Other scars are rated on limitation 
of function of the affected part.  See Code 7805 (in effect 
prior to August 30, 2002).

From August 30, 2002, the veteran is entitled to a rating 
under the revised rating criteria.  Under those criteria, 
Code 7802 provides a 10 percent rating where there are 
superficial scars not involving the head, face, or neck, and 
not causing limited motion, when the scars involve areas of 
144 square inches or greater.  Code 7803 provides a 10 
percent rating where there are superficial scars that are 
unstable.  An unstable scar is one where, for any reason, 
there is frequent loss of covering of the skin over the scar.  
Code 7803, Note (1).  A superficial scar is one not 
associated with the underlying soft tissue damage.  Code 
7803, Note (2).  

Code 7804 in effect from August 30, 2002, provides for a 10 
percent evaluation where there are superficial scars that are 
painful on examination.  Code 7805 was essentially unchanged 
by the amendments to the rating schedule that became 
effective on August 30, 2002, and continues to provide that 
other scars will be rated based on the limitation of function 
of the affected part.  

The veteran is shown to have two burn scars that are 
symptomatic on objective examination; one on the left leg and 
one on the right leg, both from approximately just below the 
knee and extending to the ankle area.  Considering the rating 
under criteria in effect prior to August 30, 2002 (as the 
claim arose under those criteria), the Board notes that there 
is no question that medical evidence of record shows that 
both the left and right leg burn scars have been 
(periodically at least) described as "symptomatic."  (See 
February 2002 and September 2004 VA examination reports).  
The veteran has complained that the scars on his legs are 
painful upon touch, and he has consistently complained of 
tenderness and itching.  VA examiners have not discounted 
such complaints.  Although the September 2004 VA examiner 
essentially described the veteran's left and right leg scars 
as relatively stable and not affecting function, it was also 
noted that they were tender to light touch.  The Board finds 
that a longitudinal review of the record reveals that the 
scars are symptomatic and that the disability shown is 
analogous or equivalent to tender/painful scars.  And because 
the anatomic locations of the scars are on two different 
extremities, they warrant separate ratings, i.e., 10 percent 
for each scar.  See Note (1) following Code 7802.  Thus, an 
increased combined rating of 20 percent is warranted for the 
left and right leg burn scars (under the pre-August 30, 2002 
criteria.  See also 38 C.F.R. § 4.25.  

What remains for consideration is whether a rating in excess 
of 20 percent might be warranted.  Entitlement to such rating 
could be established by showing that there are further scars 
that warrant separate compensable ratings.  Under the pre-
August 30, 2002 criteria, a separate compensable (10 percent) 
rating for second degree burn scars required an area of 
approximately a square foot.  See Code 7802.  A 10 percent 
rating could also be assigned for superficial scars, tender 
or painful.  See Code 7804.  Finally scars could be rated 
based on impairment of function.  See Code 7805.  The 
veteran's abdomen and arm scars have not been shown to be 
tender or painful, or to impair any function.  (Nor do they 
begin to approximate a square foot.)  Under the revised 
criteria (effective August 30, 2002), the scars do not 
approximate an area exceeding 6 square inches, are not deep, 
and do not cause limited motion.  Likewise, they are neither 
unstable, not shown to be tender or painful, or to affect any 
function.  Hence, a compensable rating for abdomen or arm 
scars is also not warranted under the revised (current) 
criteria.  Thus, no potentially applicable criteria, either 
those previously in effect or those revised, provide a basis 
for further increase in the rating for the veteran's burn 
scars.  



ORDER

A 20 percent combined rating is granted for the veteran's 
service connected burn scars, subject to the regulations 
governing payment of monetary awards.  



	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


